
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1810
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  increase the provision of scientifically sound information and support services
		  to patients receiving a positive test diagnosis for Down syndrome or other
		  prenatally and postnatally diagnosed conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Prenatally and Postnatally Diagnosed
			 Conditions Awareness Act.
		2.PurposesIt is the purpose of this Act to—
			(1)increase patient referrals to providers of
			 key support services for women who have received a positive diagnosis for Down
			 syndrome, or other prenatally or postnatally diagnosed conditions, as well as
			 to provide up-to-date information on the range of outcomes for individuals
			 living with the diagnosed condition, including physical, developmental,
			 educational, and psychosocial outcomes;
			(2)strengthen existing networks of support
			 through the Centers for Disease Control and Prevention, the Health Resources
			 and Services Administration, and other patient and provider outreach programs;
			 and
			(3)ensure that patients receive up-to-date,
			 evidence-based information about the accuracy of the test.
			3.Amendment to the Public Health Service
			 ActPart P of title III of the
			 Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the
			 end the following:
			
				399R.Support for patients receiving a positive
				diagnosis of Down syndrome or other prenatally or postnatally diagnosed
				conditions
					(a)DefinitionsIn this section:
						(1)Down syndromeThe term Down syndrome refers
				to a chromosomal disorder caused by an error in cell division that results in
				the presence of an extra whole or partial copy of chromosome 21.
						(2)Health care providerThe term health care provider
				means any person or entity required by State or Federal law or regulation to be
				licensed, registered, or certified to provide health care services, and who is
				so licensed, registered, or certified.
						(3)Postnatally diagnosed
				conditionThe term
				postnatally diagnosed condition means any health condition
				identified during the 12-month period beginning at birth.
						(4)Prenatally diagnosed
				conditionThe term
				prenatally diagnosed condition means any fetal health condition
				identified by prenatal genetic testing or prenatal screening procedures.
						(5)Prenatal testThe term prenatal test means
				diagnostic or screening tests offered to pregnant women seeking routine
				prenatal care that are administered on a required or recommended basis by a
				health care provider based on medical history, family background, ethnic
				background, previous test results, or other risk factors.
						(b)Information and Support Services
						(1)In generalThe Secretary, acting through the Director
				of the National Institutes of Health, the Director of the Centers for Disease
				Control and Prevention, or the Administrator of the Health Resources and
				Services Administration, may authorize and oversee certain activities,
				including the awarding of grants, contracts or cooperative agreements to
				eligible entities, to—
							(A)collect, synthesize, and disseminate
				current evidence-based information relating to Down syndrome or other
				prenatally or postnatally diagnosed conditions; and
							(B)coordinate the provision of, and access to,
				new or existing supportive services for patients receiving a positive diagnosis
				for Down syndrome or other prenatally or postnatally diagnosed conditions,
				including—
								(i)the establishment of a resource telephone
				hotline accessible to patients receiving a positive test result or to the
				parents of newly diagnosed infants with Down syndrome and other diagnosed
				conditions;
								(ii)the expansion and further development of
				the National Dissemination Center for Children with Disabilities, so that such
				Center can more effectively conduct outreach to new and expecting parents and
				provide them with up-to-date information on the range of outcomes for
				individuals living with the diagnosed condition, including physical,
				developmental, educational, and psychosocial outcomes;
								(iii)the expansion and further development of
				national and local peer-support programs, so that such programs can more
				effectively serve women who receive a positive diagnosis for Down syndrome or
				other prenatal conditions or parents of infants with a postnatally diagnosed
				condition;
								(iv)the establishment of a national registry,
				or network of local registries, of families willing to adopt newborns with Down
				syndrome or other prenatally or postnatally diagnosed conditions, and links to
				adoption agencies willing to place babies with Down syndrome or other
				prenatally or postnatally diagnosed conditions, with families willing to adopt;
				and
								(v)the establishment of awareness and
				education programs for health care providers who provide, interpret, or inform
				parents of the results of prenatal tests for Down syndrome or other prenatally
				or postnatally diagnosed conditions, to patients, consistent with the purpose
				described in section 2(b)(1) of the Prenatally and Postnatally Diagnosed Conditions Awareness
				Act.
								(2)Eligible entityIn this subsection, the term
				eligible entity means—
							(A)a State or a political subdivision of a
				State;
							(B)a consortium of 2 or more States or
				political subdivisions of States;
							(C)a territory;
							(D)a health facility or program operated by or
				pursuant to a contract with or grant from the Indian Health Service; or
							(E)any other entity with appropriate expertise
				in prenatally and postnatally diagnosed conditions (including nationally
				recognized disability groups), as determined by the Secretary.
							(3)DistributionIn distributing funds under this
				subsection, the Secretary shall place an emphasis on funding partnerships
				between health care professional groups and disability advocacy
				organizations.
						(c)Provision of information to
				providers
						(1)In generalA grantee under this section shall make
				available to health care providers of parents who receive a prenatal or
				postnatal diagnosis the following:
							(A)Up-to-date, evidence-based, written
				information concerning the range of outcomes for individuals living with the
				diagnosed condition, including physical, developmental, educational, and
				psychosocial outcomes.
							(B)Contact information regarding support
				services, including information hotlines specific to Down syndrome or other
				prenatally or postnatally diagnosed conditions, resource centers or
				clearinghouses, national and local peer support groups, and other education and
				support programs as described in subsection (b)(2).
							(2)Informational requirementsInformation provided under this subsection
				shall be—
							(A)culturally and linguistically appropriate
				as needed by women receiving a positive prenatal diagnosis or the family of
				infants receiving a postnatal diagnosis; and
							(B)approved by the Secretary.
							(d)ReportNot later than 2 years after the date of
				enactment of this section, the Government Accountability Office shall submit a
				report to Congress concerning the effectiveness of current healthcare and
				family support programs serving as resources for the families of children with
				disabilities.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
